Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical coupling of features and the means by which motors apply torque via the differential gear system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. How are the motors and/or handwheel attached to the differential such that one, both, or all of the input means can drive the valve? Aside from basic actuation, how is damage to motors or drivetrain prevented. Some prior art addresses these concerns, but it is not clear how Applicant does the same. Is it Applicant’s intent to admit such attachment of inputs as prior art? 

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 7 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 4154425 A).

Regarding Claim 1, Smith discloses (Fig 1) a device with “a housing (at least of motors 14, 15); an output (17); a first motor (15) arranged in the housing (of 15) and coupled (via 16) to the output (17); a second motor (14) arranged in the housing (of 14) and coupled to the output (17); and a differential gear system (16) mechanically coupled between the first motor (15), the second motor (14), and the output (17), the first motor (15) configured to apply a first torque to the output (17) via the differential gear system (16) and the second motor (14) configured to apply a second torque to the output via the differential gear system (16), the first torque being different than the second torque (see col 1, ll 5-15; such inputs necessarily result in differing applied torques).”

Smith further discloses a device in which:

Regarding Claims 2-5, Smith further discloses separate control circuits (read as “controllers”) that select the respective directions of the motors (14, 15). See column 2, lines 16-23.

Regarding Claim 7, “a valve (13) mechanically coupled to the output (17) of the housing (of 14, 15) and configured to move between an open position and a closed position (col 1, ll 57-61).”

Regarding Claims 8 and 9, Smith teaches (col 1, ll 27-47; see especially ll 41-47) that both motors may be used to move the valve, during which “the first motor (15) is configured to output the first torque to the valve to seat the valve in the closed position and to unseat the valve from the closed position” and “the second motor (14) is configured to output the second torque to the valve to move the valve between the closed position and the open position."
In other words, the device of Smith is at least capable of moving the valve from its seated to its unseated position using both motors and torques.

Regarding Claim 10, “the first motor (15) and the second motor (14) are configured to simultaneously apply the first torque and the second torque (see Abstract and col 2, ll 5-15, “difference in the velocity ratios is...compensated for”).”

Regarding Claim 11, “the first torque corresponds to a first speed and the second torque corresponds to a second speed different from the first speed (inherent in the differential of Smith).”

Regarding Claim 12, “the first torque is greater than the second torque and the first speed is less than the second speed (col 2, ll 5-15, note velocity ratios of -1 and 2).”

Regarding Claim 13, Smith discloses (Fig 1) a device with “a housing (at least of motors 14, 15 but see Official Notice, below); an output (17); a first motor (15) configured to produce a first torque in a first direction (col 2, ll 5-15; note ratio of 2); a second motor (14) configured to produce a second torque that is different than the first torque in a second direction (note ratio of -1); and a differential gear system (16) arranged in the housing and mechanically coupled to the first motor (15), the second motor (14), and the output (17), the differential gear system (16) configured to receive the first torque from the first motor and the second torque from the second motor, and apply a third torque in a third direction to the output (17; see velocity ratios).”
While Smith does not explicitly teach a housing for the differential gear system, such gear housings are notoriously well known in the art.
Official Notice is hereby taken that gear systems are known to include housings, for example in order to retain lubricant, to protect users from injury, and to protect the gears from contamination (and thereby protect against malfunction and premature wear).

Smith further discloses a device in which:

Regarding Claim 14, “the first direction (with a ratio of 2) is opposite the second direction (with a ratio of -1).”

Regarding Claim 15, “the third direction (of 17) is the first direction (of motor 15; note ratio of 2).”

Regarding Claims 16-18, Smith further discloses separate control circuits (read as “controllers”) that communicate with respective motors (14, 15). See column 2, lines 16-23. Note that all electronic features of Smith are electronically connected and are therefore read as being “in electronic communication”.

Regarding Claim 19, Smith discloses (Fig 1) a device with “a valve (13); a valve actuator that includes: a housing (at least at motors 14,15 but see Official Notice, below); an output (17) coupled to the valve; a first motor (15) arranged in the housing (of 15) and coupled to the output (17); a second motor (14) arranged in the housing (of 14) and coupled to the output (17); and a differential gear system (16) in the housing and mechanically coupled (Fig 1) between the first motor (15), the second motor (14), and the output (17).”
While Smith does not explicitly teach a housing for the differential gear system, such gear housings are notoriously well known in the art.
Official Notice is hereby taken that gear systems are known to include housings, for example in order to retain lubricant, to protect users from injury, and to protect the gears from contamination (and thereby protect against malfunction and premature wear).

Smith further discloses a device in which:

Regarding Claim 20, “the first motor (15) is configured to apply a first torque to the output via the differential gear system and the second motor (14) is configured to apply a second torque to the output via the differential gear system (16), the first torque being different than the second torque (col 2, ll 5-15; the ratios of -1 and 2 result in different mechanical advantages and therefore different torques).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4154425 A) in view of Spotka (US 8973605 B2).

See discussion of Claim 1, above.

Regarding Claim 6, Smith does not teach a handwheel.
Spotka (Figs 1, 3) teaches manual actuation (at 11, 12) of a valve (7) via a differential (2), which may be via a hand wheel (col 3, ll 33-37).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Smith to include a hand wheel as taught by Spotka, thus providing standby or auxiliary means of actuation should the electric motive means fail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753